In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The Amendment filed 10/27/2020 in response to the Office Action of 8/06/2020 is acknowledged and has been entered.  Claims 1-2, 5 are pending. Claims 1, has been amended.  Claims 3-4, 6-7 have been cancelled.  Claims 1-2, 5 are examined.
Claim Objections
Claim 1 is  objected to because of the following informalities: a semicolon need to replace comma before “and” in line 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2,5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “and a substrate for the enzyme” in line 11.  However the scope of claim encompasses two enzymes as trypsin (claim 1) is also an enzyme.   The scope of the claim is vague as it is not clear the claimed substrate is specific for trypsin or the enzyme on the antibody and does not clearly delimit what components applicant intends as encompassed and is therefore not clear as to what product  applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Response to Applicant Arguments
Applicant arguments that the amendments overcomes the rejection is not persuasive.  Applicant did not submit additional arguments and the rejection is maintained as set forth above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al (US 2005/0089888)  in view of Shaw et al (US 20030091576), further referred as Shaw ‘576.
Shaw et al teach throughout the patent, compositions comprising GPIbα polypeptide derivatives, antibodies directed GPIbα polypeptide derivatives [0094] instant claims 2,5).   Protein variants with decreased thrombin binding can result in decrease bleeding.  Binding of thrombin to soluble GPIbα is necessary for clotting.  Therefore therapeutics that do not bind thrombin are advantageous.  Shaw et al teach reagents for GPIbα polypeptide moiety can comprise a GST tag; thus reagents can include GST tag purification supports  [0039], 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have assembled the polypeptide variant, antibodies thereof, and a Biacore chip having thrombin attached thereon in a kit.  
One would be motivated to do so to for convenience and to monitor activity as for example binding to thrombin, platelet aggregation as the GPIbα polypeptides can be used a therapeutics for treating vascular disorders, wherein such variants show decreased aggregation, enhanced stability and decreased binding to thrombin [0006]. The mutated polypeptides showed enhanced binding to vWF relative to the wile-type sequence [0099] to inhibit thrombus formation via inhibition of vWF independent than thrombin binding [0127]
Shaw et al is silent regarding including in the kit reagents further comprise an enzyme labeled antibody specific to the isoform detecting GPIbα polypeptide variant fusions as claimed.
Shaw ‘576 discloses reagents for monitoring the proteolysis of  various GPIbα polypeptide variant fusions comprising gain of function substitutions at positon 233, 239 [0029] and fused to a human IgG1 Fc domain that appear to be the same as the ones of Shaw et al [0029][0089] Fig.6.  The reagents Shaw ‘576  comprise  an antibody to  GPIbα as for example clone AP1 (https://ximbio.com/reagent/155098/anti-ap-1-glycoprotein-ib-mbc-1-monoclonal-antibody)  and a secondary labeled antibody i.e. HRP conjugated goat anti-murine IgG that necessarily require an HRP substrate for detection via an ECL system [0091].  The labeled antibody bound to the AP-1 clone is specific for GPIbα. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have included reagents that detect the GPIbα polypeptide variant fusion in the kit of Shaw et al to.  One would be motivated to do so to ensure stability of the therapeutic by evaluating the integrity of the GPIbα polypeptide variant fusion before treatment. 
Response to applicant arguments
Applicant arguments have been considered but not found persuasive
Applicant argues that Shaw ‘576 fails to remedy the deficiencies of Shaw because unlike the enzyme-labeled antibody specific for isolated GPIba protein recited 
In response to this, it is noted that instant enzyme-labeled antibody specific for isolated GPIba protein encompasses an antibody indirectly labeled with the enzyme also as disclose din the instant specification (pages 13, first paragraph).  Therefore the feature Applicant appears to rely on i.e. directly/covalently  linked  is not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
All other objections and rejections recited in the Office Action of 8/06/202 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641